SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

506
TP 14-01752
PRESENT: CENTRA, J.P., CARNI, SCONIERS, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF ERIC BARNES, PETITIONER,

                      V                                             ORDER

ANTHONY ANNUCCI, ACTING COMMISSIONER,
NEW YORK STATE DEPARTMENT OF CORRECTIONS
AND COMMUNITY SUPERVISION, AND JOSEPH BELLINIER,
DEPUTY COMMISSIONER OF FACILITIES, NEW YORK
STATE DEPARTMENT OF CORRECTIONS AND COMMUNITY
SUPERVISION, RESPONDENTS.


ERIC BARNES, PETITIONER PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (PETER H. SCHIFF OF
COUNSEL), FOR RESPONDENTS.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Jefferson County [James P.
McClusky, J.], entered September 26, 2014) to review a determination
of respondent. The determination found after a tier III hearing that
petitioner had violated various inmate rules.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.




Entered:    May 1, 2015                            Frances E. Cafarell
                                                   Clerk of the Court